Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.



Allowable Subject Matter

Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the supercontinuum light having a wavelength range including 1100 nm or greater and 1200 nm or less; and a pulse stretching element connected to the nonlinear element for broadening a pulse width of the supercontinuum light from the nonlinear element, wherein the pulse stretching element is an element that performs pulse stretching such that a relationship between wavelength and elapsed time within one pulse in the wavelength range of 1100 nm or greater and 1200 nm or less are in a one-to-one correspondence, and that performs the pulse stretching such that time dispersion per 1 nm of wavelength is 10 picoseconds or greater” along with all other limitations of the claim. 
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the pulse stretching element is an element that performs pulse stretching such that a relationship between wavelength and elapsed time within one pulse in the wavelength range of 1100 nm or greater and 1200 nm or less are in a one-to-one correspondence, and that performs the pulse stretching such that time dispersion per 1 nm of wavelength is 10 picoseconds or greater, where the light source is disposed at a position at which the light source is capable of irradiating a solid-phase sample or a liquid- phase sample with light; a light receiver that is disposed at a position at which the light receiver receives light from the sample irradiated with the light from the light source for spectroscopic analysis, and that detects and outputs an intensity of the light from the sample as an output signal” along with all other limitations of the claim. 


 

Claims 2-6, 8-12 and 14 are allowable due to their dependencies. 
The closest references, Ozawa et al. (US 20130176563 A1) and  Hirao (US 20130222790A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886